     Case 2:17-cv-04295-TJH-FFM Document 114 Filed 03/22/19 Page 1 of 5 Page ID #:1573



                                                            CLERk,U.S. DISTRICT COURT'
  1

 2                                                               WIR 22 2019
 3
                                                          CE{~ffRALDIST 1   CALIFQRNIA
                                                          BY                   DEPUTY
 4

 5

 6

 7

 8                   ~~tir~~ ~rat~.~ ~i.~r~i~t ~au~r
 9                   C~~nt~ai ~i.~txi~t o~ ~Ca~x~o~nia[
10                              ~~,~~~~1~ ~i~1.£~IOI~
11

12      THE ESTATE OF SINUON                        CV 17-04295 TJH (FFMx)
        SAMANTHA PREAM, et al.,
13

14
                         Plaintiffs,                        ~~~~c--~
15
              ~.                                         ~e~~xct
        CITY OF LONG BEACH, et al.,              t~s _T~ 't=-c~~~ ~P-s~ ~~
16
                         Defendants.                          ~ C-a1~~i~trr'-
17

18

19

20

21

22

23

24

25

26

27           We, the jury, unanimously find, by a preponderance of the evidence, the
2s following:.

                                                                     Verdict - Page 1 of 5
     Case 2:17-cv-04295-TJH-FFM Document 114 Filed 03/22/19 Page 2 of 5 Page ID #:1574




 1           Question 1
 2           Did Defendant Elieser Domingo deprive Sinuon Samantha Pream of her Fourth
 3     Amendment rights by using an objectively unreasonable amount of force against her?
 4

 5                  Yes   ✓           No
 6

             If the answer to Question 1 is "no," go to Question 3. Otherwise continue to
 s Question 2.
 9

10          'Question 2
11           Did Defendant Elieser Domingo act with malice, oppression, or in reckless
12     disregard of Sinuon Samantha Pream's rights by using an objectively- unreasonable
13     amount of force against her?
14

15                  Yes   ~~          No
16

17           Question 3
18           Did Defendant Bradley Muhlenkamp deprive Sinuon Samantha Pream of her
19     Fourth Amendment rights by using an objectively unreasonable amount offorce against
20 her?
21

22                  Yes ,/            No
23

24           If the answer to Question 3 is "no," go to Question 6. Otherwise, continue to
25    Question 4.
26

27

28


                                                                     Verdict —Page 2 of 5
     Case 2:17-cv-04295-TJH-FFM Document 114 Filed 03/22/19 Page 3 of 5 Page ID #:1575




 ~           Question 4
 2           Did Defendant Bradley Muhlenkamp act with malice, oppression, or in reckless
 s disregard of Sinuon Samantha Pream's rights by using an objectively unreasonable
 4 amount of force against her?
 5

 s                    Yes   V         No


 s           Question 5
 s           Did Defendant Bradley Muhlenkamp's conduct shock the conscience and cause
~ o Sinuon Samantha Pream's death?
11

~2                    Yes ~~          No
13

14           Question 6

~5           Did Defendant Bradley Muhlenkamp commit battery against Sinuon Samantha
16     Pream by using objectively unreasonable force.to defend himself or others?
17

~s                 Yes ~✓            No
19

20           Question 7a
2~           Did Defendant Elieser Domingo negligently use unreasonable force against
22 Sinuon Samantha Pream?
23

24                 Yes ~             No
25

2s          If the answer to Question 7a is "no," go to Question 8a. Otherwise, continue to
27     Question 7b.

28


                                                                     Verdict -Page 3 of 5
     Case 2:17-cv-04295-TJH-FFM Document 114 Filed 03/22/19 Page 4 of 5 Page ID #:1576




 1           Question 7b
 2           Was Defendant Elieser Domingo's negligent use of unreasonable force a
 3     substantial factor in Sinuon Samantha Pream's death?
 4

 5                 Yes                No
 6

             Question 8a
 s           Did Defendant Bradley Muhlenkamp negligently use unreasonable force against
 9     Sinuon Samantha Pream?
10

11                 Yes ~~             No
12

13           If the answer to Question 8a is "no," go to Question 9. Otherwise, continue to
14     Question 8b.
1g

16           Question 8b
17           Was Defendant Bradley Muhlenkamp's negligent use of unreasonable force a
18     substantial factor in Sinuon Samantha Pream's death?
19

20                 Yes ,/            No
21

22          If you answered "yes" to both parts- a and b of Question 7 and/or Question 8,
23    continue to Question 9. Otherwise, sign and return this verdict form.
24

25

26

27

28


                                                                     Verdict —Page 4 of 5
     Case 2:17-cv-04295-TJH-FFM Document 114 Filed 03/22/19 Page 5 of 5 Page ID #:1577




     1         Question 9a
     2         Was Sinuon Samantha Pream negligent?
     3

 4                   Yes     ✓           No
 5

 6             If the answer to Question 9a is "yes," continue to Question 9b. Otherwise, sign
         and return this verdict form.


 9             Question 9b
10             Was Sinuon Samantha Pream's negligence a substantial factor in her death?
11

12                   Yes                 No
13

14

15

16            Date: 3 c~~- 1 ~'/
17                                                              Jury Foreperson
18

19

20

21

22

23

24

25

26

27

28


                                                                       Verdict — P.age 5 of 5
